DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  lines 1 – 2, “wherein the coupling seat has an insertion hole extending” should read - - wherein the insertion hole extends - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 16 – 21, 24, 29 and 30 are rejected under 35 U.S.C. 102a1 as being anticipated by DE 202007009224 (incl. machine translation), hereinafter DE24.
Claim 16, DE24 (see amended Fig. 3) discloses a swash plate bearing ([0002]) comprising: an arcuate cage member 10 having at least one flange 10a and a plurality of rolling elements 12 rotatably coupled to the at least one flange wherein a coupling seat (construed as bearing 20) extends laterally from the at least on flange ([0025]: “This seat 26 is closed on the side facing away from the viewer in FIG. 3 and is held closed on the side facing the viewer by the closing part 22 so that the bearing bush 20 is fixed in the axial direction in the roller bearing cage”), the coupling seat having an insertion hole 36 (Fig. 6 and 7); and a link member 14 rotatably coupled to the cage member ([0024]: “The straight central part of the positive centering pin 14 passes through a bearing bush 20 with which it is pivotably mounted in the base body 10.”), DE24 (see amended Fig. 6) further discloses the link member having a central 14c portion positioned between a first terminal portion 18 and a second terminal portion 16 wherein a first stem 14a connects the central portion to the first terminal portion and a second stem 14b connects the central portion to the second terminal portion and wherein the central portion is positioned in the insertion hole.  

    PNG
    media_image1.png
    502
    892
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    705
    media_image2.png
    Greyscale

Claim 17, DE24 discloses the coupling seat 20 being annular and the insertion hole is centrally positioned.  

Claim 19, DE24 discloses opposite base portions 20c and 20d of the coupling seat extending transversely over the at least one flange 10a.
Claim 20, DE24 discloses comprising a pair of teeth 34 axially extending from a rim 20a of the coupling seat.  
Claim 21, DE24 discloses the teeth being mutually diametrically opposed on the rim.
Claim 24, DE24 discloses the central portion 14c being configured as a cylinder having a first cylinder end and a second cylinder end (the first and second ends of 14c are located at the first and second openings of insertion hole or channel 36).

Claim(s) 16 and 29 – 30 are rejected under 35 U.S.C. 102a1 as being anticipated by Takahashi JP 2003214330 (incl. machine translation).
Claim 16, Takahashi (Fig. 1a) discloses a swash plate bearing 3 comprising: an arcuate cage member 6 having at least one flange and a plurality of rolling elements 7 rotatably coupled to the at least one flange wherein a coupling seat 6a extends laterally from the at least on flange 6c (see amended Fig. 1c), the coupling seat having an insertion hole (**construed as notch 6b, which is an opening through flange 6c. According to Merriam-Webster’s online dictionary, a hole is “an opening through something.”); and a link member 5 rotatably coupled to the cage member, the link member having a central portion 5c positioned between a first terminal portion 5b and a second terminal portion 5a wherein a first stem 51 (see amended Fig. 1a) connects the 

    PNG
    media_image3.png
    356
    462
    media_image3.png
    Greyscale

Claim 29, Takahashi discloses a variable displacement hydraulic device ([0001]: “hydraulic pump”) comprising at least one swash plate bearing 3, wherein the first terminal portion 5b is coupled to a swash plate 2 and the second terminal portion 5b is coupled to a housing 1.  
Claim 30, Takahashi discloses a bearing race member 4, the cage member 6 being movably coupled to the bearing race member (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 16 above, and further in view of Fujioka et al. JP 2001304098.
Takahashi discloses the rolling elements 7 are interspersed between the plurality of arms 3a.
Takahashi discloses a second flange 6d (amended Fig. 1c) wherein a plurality of arms 6e extend laterally between the at least one flange 6c and the second flange 6d and wherein the rolling elements 7 are interspersed between the plurality of arms 6e.
Takahashi does not expressly disclose at least one tab connecting the second flange to the at least one flange.
Fujioka teaches that it was known in the art to provide a similar cage device 21 (see amended Fig. 3) with at least one tab 21b connecting a second flange 21d to at least one flange 21c.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cage of Takahashi with at least one tab of Fujioka to connect a second flange to at least one flange, in order to prevent rolling elements from escaping the circumferential sides of the cage, which would otherwise compromise the primary cage function of rolling element retention.

	

    PNG
    media_image4.png
    586
    426
    media_image4.png
    Greyscale



Claims 16, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Claim 16, Takahashi (see amended Fig. 5) discloses a swash plate bearing 53 comprising: an arcuate cage member 54 having at least one flange 54a and a plurality of rolling elements rotatably coupled to the at least one flange wherein a coupling seat (pin 56) extends laterally from the at least on flange; and a link member 55 rotatably coupled to the cage member, the link member having a central portion positioned between a first terminal portion 55b and a second terminal portion 55a wherein a first stem 55d connects the central portion to the first terminal portion and a second stem 

    PNG
    media_image5.png
    756
    510
    media_image5.png
    Greyscale

Takahashi does not expressly disclose the coupling seat having an insertion hole.
Takahashi teaches a similar cage member 6 comprising a coupling seat 6a, which also extends laterally from a least one flange 6c (see amended Fig. 1c above), having an insertion hole 6b (**). Said arrangement eliminates machining difficulties associated with fabricating a pin.

Claim 26, Takahashi discloses the length of the first stem 55d being shorter relative to the second stem 55e.  
Claim 27, Takahashi discloses the first terminal end being configured as a sphere and the second terminal end being configured as a sphere ([0002], l. 27 “Further, both ends 55a and 55b of the follow-up link 55 are formed in a spherical shape.”)

Allowable Subject Matter
Claims 22, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656